NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JORGE BUSTILLO GONZALEZ,                        No.    19-72352

                Petitioner,                     Agency No. A094-293-432

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Jorge Bustillo Gonzalez, a native and citizen of Honduras, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for

withholding of removal, relief under the Convention Against Torture (“CAT”), and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, including

determinations regarding social distinction. Conde Quevedo v. Barr, 947 F.3d

1238, 1241-42 (9th Cir. 2020). We review de novo the legal question of whether a

particular social group is cognizable, except to the extent that deference is owed to

the BIA’s interpretation of the governing statutes and regulations. Id. We deny in

part and dismiss in part the petition for review.

      In his opening brief, Bustillo Gonzalez does not challenge the agency’s

determination that his proposed particular social group of deportees was not

cognizable. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

      Substantial evidence supports the agency’s determination that Bustillo

Gonzalez failed to establish his remaining proposed particular social groups are

socially distinct. See Conde Quevedo, 947 F.3d at 1243 (proposed particular social

group not cognizable given absence of society-specific evidence of social

distinction). Thus, the agency did not err in concluding that Bustillo Gonzalez did

not establish membership in a cognizable particular social group. See Reyes v.

Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate membership

in a particular social group, “[t]he applicant must ‘establish that the group is (1)

composed of members who share a common immutable characteristic, (2) defined


                                           2                                    19-72352
with particularity, and (3) socially distinct within the society in question’” (quoting

Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). To the extent

Bustillo Gonzalez raises an imputed political opinion claim for the first time in his

opening brief, we lack jurisdiction to consider it. See Barron v. Ashcroft, 358 F.3d

674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented

to the agency). Thus, Bustillo Gonzalez’s withholding of removal claim fails.

      Bustillo Gonzalez does not make any arguments challenging the agency’s

denial of CAT relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.

1996) (“Issues raised in a brief that are not supported by argument are deemed

abandoned.”). Thus, we deny the petition for review as to Bustillo Gonzalez’s

CAT claim.

      We lack jurisdiction to review the agency’s discretionary determination that

Bustillo Gonzalez did not show exceptional and extremely unusual hardship to a

qualifying relative for purposes of cancellation of removal. See 8 U.S.C.

§ 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

The petition does not raise a colorable legal or constitutional claim over which we

retain jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas, 424 F.3d at

930. Thus, we dismiss the petition for review as to Bustillo Gonzalez’s

cancellation of removal claim.




                                           3                                    19-72352
      We reject Bustillo Gonzalez’s challenge to the BIA’s use of summary

affirmance procedures, because the BIA’s final order was not a summary

affirmance.

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        4                                    19-72352